229 F.3d 467 (5th Cir. 2000)
MARY L. HELMS, individually and as next friend of Amy T. Helms; AMY T. HELMS, a minor; MARIE L. SCHNEIDER, Plaintiffs-Appellants-Cross-Appellees-Appellees,v.CECIL J. PICARD, Louisiana Superintendent of Public Education; KENNETH DUNCAN, Louisiana State Treasurer; LOUISIANA STATE BOARD OF ELEMENTARY AND SECONDARY EDUCATION; JEFFERSON PARISH SCHOOL BOARD SYSTEM; ELTON LAGASSE, Superintendent of the Jefferson Parish School System; LAURIE E. ROLLING, President and member of the Jefferson Parish School Board; LIBBY MORAN, Vice President and member of the Jefferson Parish School Board; ROBERT WOLFE, member of the Jefferson Parish School Board; BARRY BORDELON, member of the Jefferson Parish School Board; O.H. GUIDRY, member of the Jefferson Parish School Board; CEDRIC FLOYD, member of the Jefferson Parish School Board; POLLY THOMAS, member of the Jefferson Parish School Board; GENE KATSANIS, member of the Jefferson Parish School Board; MARTIN MARINO, member of the Jefferson Parish School Board, Defendants-Appellees-Cross-Appellants,andRICHARD W. RILEY, Secretary of the United States Department of Education; UNITED STATES DEPARTMENT OF EDUCATION, Defendants-Appellees,andSPECIAL EDUCATION SERVICES CORPORATION,Defendant-Appellant,andGUY MITCHELL; JAN MITCHELL; EUGENE CERISE; KATHY CERISE, Intervenor Defendants-Appellees-Cross-Appellants.
No. 97-30231
UNITED STATES COURT OF APPEALS FOR THE FIFTH CIRCUIT
September 27, 2000

Appeal from the United States District Court for the Esatern District of Louisiana: Marcel Livaudais, Jr., Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before DUHE, BENAVIDES, and STEWART, Circuit Judges.
OPINION
JOHN M. DUHE, JR., Circuit Judge.


1
This case is before us on remand from the Supreme Court.  Guy Mitchell, et al, v. Mary Helms, et al, 530 U.S. ____, 120 S.Ct. 2530 (2000).  The Supreme Court reversed our judgment and held that 20 U.S.C. §§ 7301-7303, as applied in Jefferson Parish, is constitutional.  By necessary inference, this also reversed our holding that the Louisiana counterpart of that statute, La. Rev.Stat.Ann. §§ 17: 351-352, was also unconstitutional as applied in Jefferson Parish.  Although it vacated our judgment in its entirety, The High Court did not address the other issues decided by us.  Helms v. Picard, 151 F.3d 347 (1998).

Accordingly:

2
We REINSTATE OUR JUDGMENT in favor of Defendants declaring the Louisiana special education program, La.Rev.Stat.Ann. § 17:1941-1956, constitutional as applied in Jefferson Parish.


3
We REINSTATE OUR JUDGMENT affirming the District Court's decision in favor of defendants that the transportation payments to the Jefferson Non-Public School Transportation Corporation, by virtue of La.Rev.Stat.Ann. § 17:158 are constitutional.


4
We RENDER JUDGMENT in favor of Defendants declaring that the Federal instructional materials program, 20 U.S.C. §§ 7301-7373, and its Louisiana counterpart, La.Rev.Stat.Ann. §§ 17:351-52, are constitutional as applied in Jefferson Parish.


5
JUDGMENT RENDERED.